Citation Nr: 1535618	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-41 051	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial, compensable disability rating for bilateral pes planus.

3.  Entitlement to higher  disability ratings for lumbosacral strain, initially evaluated as 10 percent disabling prior to February 7, 2012, and as 20 percent disabling from that date.

4.  Entitlement to higher disability ratings for pan sinusitis, by x-ray, initially evaluated as noncompensable (0 percent) prior to February 7, 2012, and as 50 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1981.

This appeal to the before the Board of Veterans' Appeals (Board) arose  from October 2008 and April 2012 rating decisions of the ROs in Oakland, California, and San Diego, California.  The San Diego RO  currently has jurisdiction over this appeal.  

In his October 2009 Substantive Appeal (on a VA Form 9, Appeal to the Board of Veterans' Appeals), the Veteran requested a Board video conference hearing before a Veterans Law Judge (VLJ).  His Board hearing was scheduled for October 2014.  As discussed below, in  a subsequent statement, the Veteran withdrew his appeal; hence, his Board hearing request was also deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been processed utilizing the Veterans Benefit Management System (VBMS) and Virtual VA, both of which are paperless, electronic claims processing systems.  

FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the merits of the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


